Citation Nr: 1135393	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  10-31 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for migraines, basilar-type, prior to February 17, 2011.

2.  Entitlement to an initial evaluation in excess of 30 percent for migraines, basilar-type, from February 17, 2011.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008.

This matter is before the Board of Veterans' Appeals (Board) from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, granted service connection for PTSD and migraines, basilar-type, and assigned 10 percent evaluations, effective June 8, 2008.  The Veteran filed a timely notice of disagreement in October 2009 and requested a 30 percent evaluation for both disabilities.  A May 2010 statement of the case (SOC) continued the 10 percent evaluation for migraines.  A May 2010 rating decision increased the PTSD evaluation to 30 percent, effective June 8, 2008.  The May 2010 decision was a full grant of a benefit sought on appeal, and that claim is not before the Board.  An April 2011 SOC increased the evaluation for migraines to 30 percent, effective February 17, 2011.  As the Veteran has not been granted the maximum benefit allowed and she has subsequently indicated she is seeking a rating in excess of 30 percent, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claim folder. 

The record raises an informal claim of service connection for bilateral hand numbness secondary to migraines, basilar-type.  This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to February 17, 2011, the Veteran's migraines occurred monthly and were prostrating.

2.  Beginning February 17, 2011, the Veteran's migraines occurred several times per month, were completely prostrating for their duration of 2 hours to four days, and were found to completely preclude activity, to include employment and studying.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation, but no greater, for migraines, basilar-type, prior to February 17, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 8100 (2010).

2.  The criteria for a 50 percent evaluation, but no greater, for migraines, basilar-type, beginning February 17, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

During the May 2011 hearing, the Veteran specifically requested a 30 percent evaluation from June 2009 and a 50 percent evaluation from February 2011.  The full benefits sought on appeal have been granted.  In light of the favorable action taken, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.



II.  Analysis 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R.
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

Service connection for headaches was granted by a March 2009 rating decision, and an initial 10 percent evaluation, effective June 8, 2008, was assigned under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  In April 2011, the RO increased the evaluation to 30 percent, effective February 17, 2011.

A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The term "prostrating attack" is not defined in regulation or case law.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  However, prostration can be defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1523 (30th ed. 2003).

Prior to February 17, 2011, the Veteran's migraines occurred on the average of once a month, and were so severe as to be prostrating.  Specifically, at the January 2009 VA neurological disorders examination, the Veteran reported that the migraines were associated with facial numbness, hand numbness, visual scotomas, and occasional speech problems.  She used ibuprofen as needed.  The examiner noted that the migraines occurred once every two months.  A May 2009 VA treatment record shows that the Veteran reported having migraines twice monthly, and that they had started to become more frequent and severe.  However, the Veteran's detailed migraine log for this time period shows that the migraines occurred monthly, and the Veteran has stated that every migraine noted in her log was prostrating.  In fact, between October 2008 and December 2010, the Veteran recorded 25 migraines.  The Veteran has stated that she did not record migraines that were not prostrating or debilitating.  Thus, on average, the Veteran experienced characteristic prostrating migraines approximately once per month.  On that basis, the Veteran's migraines merit a 30 percent evaluation prior to February 17, 2011.

Beginning February 17, 2011, the Veteran's migraines were more severe.  At the February 2011 VA neurological disorders examination, the Veteran reported having at least one migraine per month, but frequently had six or seven per month.  The migraines were associated with vision loss, photophobia, slight phonophobia, hand numbness and, occasionally, disturbed speech and difficulty with mentation.  They lasted anywhere from two hours up to four days.  Lying in a darkened room and taking Fioricet only partially alleviated her symptoms.  The Veteran has stated that if she was able to take Fioricet when a migraine first occurred, its intensity was decreased.  She reported missing work and/or school at least two days per month.  The examiner noted that the Veteran's migraines affected her part-time job and college studies, in that she was unable to read, walk, or drive a car "or be gainfully employed in any activity."  He opined that the numbness in her hands is as likely as not secondary to the migraines.  The examiner concluded his report by stating that the Veteran had "rather severe migraines that are increasing in severity and frequency and are really quite disabl[ing]."

Ultimately, it is clear that the Veteran's migraines occurred frequently, were completely prostrating, and were found by the examiner to be productive of severe economic inadaptability.  For those reasons, the maximum schedular rating of 50 percent is for application beginning February 17, 2011.  See AB v. Brown, 6 Vet. App. 35 (1993).

Beginning February 17, 2011, the maximum schedular evaluation has been assigned.  However, the preponderance of the evidence is against the assignment of greater than a 30 percent evaluation prior to February 17, 2011; there is no doubt to be resolved; and an initial increased evaluation is not warranted prior to that date.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consideration has also been given regarding whether the assigned schedular ratings are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran denied having been hospitalized for her migraines at the January 2009 VA neurological examination, and marked interference of employment, beyond that contemplated by the assigned ratings, has not been shown.  Accordingly, extraschedular referral is not required.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The record establishes that the Veteran has continued to work on a part-time basis while attending school.  Therefore, any inferred TDIU claim is inapplicable in this case.


ORDER

A 30 percent evaluation, but no greater, for migraines, basilar-type, prior to February 17, 2011, is granted.

A 50 percent evaluation, but no greater, for migraines, basilar-type, beginning February 17, 2011, is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


